DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2021.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the grounds that Group II should be included with group I since claim 16 includes all the limitations from claim 1.  This is not found persuasive because applicant is arguing restriction requirements for US practice whereas the current invention is being examined under a National Stage application as explained in the restriction. The claimed system in claim 16 is a different category of invention compared to the heat exchanger claimed in claim 1. Applicant further argues that the Fernandez reference does not establish a lack of novelty because it does not teach the elongate polymer block as claimed. The Examiner disagrees since the reference teaches that the heat exchanger can be made of plastics or polymers as explained in Para 0042 and the references below teach all the limitations of the claim which establishes a lack of novelty.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the block" in line 4.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if “the block” is referring to the previously claimed “an elongated polymer block” or a different block.
Claim 1 recites the limitation "the supply and return conduits" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim since a supply and a return conduit was not previously positively recited.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 2-8mm, and the claim also recites 3-6mm which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "generally" in claim 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the tubular passages are circular in cross section or not and if the diameter is constant or not.
The term "substantial portion" in claim 4 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how much a substantial portion is referring to.
Claim 4 recites the limitation "the polymer block" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the polymer block is referring to the previously claimed “an elongated polymer block” or “the block” or a different block.
Claim 5 recites the limitation "the ground" in line 3.  There is insufficient antecedent basis for this limitation in the claim since a ground was not previously claimed.

Claim 8 recites the limitation "the polymer block" in line 2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the polymer block is referring to the previously claimed “an elongated polymer block” or “the block” or a different block.
Claim 10 recites the limitation "polymer block" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if polymer block is referring to the previously claimed “an elongated polymer block” or “the block” or a different block.
Claim 11 recites the limitation "the polymer block" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the polymer block is referring to the previously claimed “an elongated polymer block” or “the block” or a different block.
Claim 11 recites the limitation "the unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim since a unit was not previously recited and is unclear if the unit is referring the subterranean heat exchange unit or a different unit.
Regarding claim 11, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the polymer block" in lines 2, 3, 4 and 7.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the 
Claim 13 recites the limitation "the unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim since a unit was not previously recited and is unclear if the unit is referring the subterranean heat exchange unit or a different unit.
Regarding claim 11, the phrase "so as to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the polymer block" in line 2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the polymer block is referring to the previously claimed “an elongated polymer block” or “the block” or a different block.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Publication No: 2012/0103559 hereinafter “Fernandez”) in view of Kadota et al. (US Publication No.: 2007/0102138 hereinafter “Kadota”).
With respect to claims 1-2, Fernandez discloses a subterranean heat exchange unit adapted for fluid connection to supply and return conduits containing a heat exchange fluid in a loop of a geothermal heat exchange system (Para 0009 and Fig. 
Fernandez is silent to each channel having a diameter of from 0.5mm to 20mm (as per claim 1) and each have a diameter of from 2mm to 8mm, preferably 3mm to 6mm (as per claim 2).
Kadota teaches heat exchanger tubes having a diameter from 2mm-8mm (Para 0186 and 0192, diameter can be equal to 1mm or larger). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the diameter of the tubes of Fernandez to be 2mm as taught by Kadota to increase the performance of the heat exchanger (Para 0193) and since it is well known that various heat transfer properties depend upon the fluid flow area and diameter and can vary depending upon the desired heat transfer rate.
With respect to claim 3, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein the channels are tubular passages that are generally circular in cross-section with a generally constant diameter along their length (Fig. 2a, tubes 202).
With respect to claim 4, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches comprising from 4 to 12 channels for heat exchange fluid, a substantial portion of which run in parallel through at least most of the length of the polymer block, each ending in an orifice in a surface of the polymer block for entry or exit of the heat exchange fluid to and from the polymer block (Fig. 2a, multiple channels in 202 that have an orifice for inlet or outlet in 204).
With respect to claim 8, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein the channels are arranged in a radially symmetrical manner when the polymer block is viewed in cross-section (Fig. 2A and 4A-4B).
With respect to claim 10, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein polymer block comprises or consists of a polymer with a thermal conductivity of from 1.0 to 10 W/m.K (Para 0042 and 0098 explains the same plastics or polymers in applicants specification and should therefore be the same thermal conductivity).
With respect to claim 11, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein the polymer block comprises a flexible polymer such that the unit can be wound or coiled for transport or storage prior to installation (Para 0042 and 0098 explains the plastics or polymers and is capable of the intended use).
With respect to claim 12, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein each 
With respect to claim 13, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches wherein the elongate channels extend a length of the polymer block (Figs. 2a and 4a-4b), with exit orifices for each channel at opposite ends of the polymer block (Fig. 2a, exit orifices within 204), the unit further comprising an end cap fitted at one end of the polymer block (Fig. 2a, end cap connected to the tubes 202), the end-cap comprising U-shaped channels each to provide sealing fluid connection between two exit orifices of two elongate channels at the one end (Fig. 2a), so as to complete elongate channels each with a U-shaped portion and each with heat exchange fluid entry and exit points at an end of the polymer block opposite the end with the end-cap (Fig. 2a).
With respect to claim 14, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez also teaches further comprising a conduit connection cap fitted to an end of the polymer block (Fig. 2a, cap on top of tubes 202), for sealing fluid connection between exit orifices of the elongate channels to conduits, and comprising conduit connection points (Fig. 2a).
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US Publication No: 2012/0103559 hereinafter “Fernandez”) in view of Kadota et al. (US Publication No.: 2007/0102138 hereinafter “Kadota”) and further in view of McBay (US Publication No.: 2013/0232973).
With respect to claims 5-7 and 9, Fernandez and Kadota teach the subterranean heat exchange unit of claim 1 as discussed above. Fernandez is silent to the elongate polymer block has an average diameter of from 1cm to 15cm, for insertion into a borehole in the ground, the elongate channels extending at least substantially along a length of the polymer block (as per claim 5), wherein the polymer block has an average diameter of from 4cm to 8cm (as per claim 6) the polymer block has a length of from lm to 100m, with the channels for heat exchange fluid extending within at least a majority of the length of the polymer block (as per claim 7) wherein the channels in cross-section have a total combined cross-sectional area of from 0.5 cm2 to 15cm (as per claim 9).
McBay teaches a diameter of a heat exchanger block is 1cm or larger which would have a cross sectional area from 0.5-15cm squared and having a length from 1m to 35m (Para 0082). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the diameter of the block or tube bundle and the length of Fernandez to be 1cm or larger diameter and 1m-35m in length as taught by McBay to be engineered for a desired heat transfer and lifting mechanism (Para 0082).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763